Citation Nr: 1548764	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which continued a 0 percent evaluation for bilateral hearing loss.

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted a copy of an August 2015 private audiology examination and agreed to waive initial RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a final decision may be rendered.  The Veteran was provided a VA audiological examination in September 2009.  During the travel board hearing in August 2015, the Veteran testified that his hearing loss has worsened over the last six years.  See Board Hearing Transcript, page 5.  

The Board notes that the Veteran submitted a copy of an August 2015 private audiological examination report.  The report reflects the Maryland CNC speech discrimination test was not used because it was unavailable.  The claims file also contains a copy of a September 2015 VA audiological evaluation report.  That report also reflects that the Maryland CNC test was not used and specifically states that it is "not adequate for rating purposes."  Neither test can be used for rating purposes because they were not completed using the Maryland CNC word list, as required by 38 C.F.R. § 4.85(a) (2015).     

As both audiological examinations from 2015 cannot be used for rating purposes, and the Veteran has alleged that his hearing loss has worsened over the last six years since his previous VA audiological examination, the Veteran is entitled to a new VA audiological examination to determine the current severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet.App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner. 

 	The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




